[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Dayton Bar Assn. v. Hooks, Slip Opinion No. 2014-Ohio-2596.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-2596
                      DAYTON BAR ASSOCIATION v. HOOKS.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
                   it may be cited as Dayton Bar Assn. v. Hooks,
                         Slip Opinion No. 2014-Ohio-2596.]
Attorneys—Misconduct—Failure to act with reasonable diligence—Failure to
        keep client reasonably informed about status of a matter—Six-month
        suspension, stayed on conditions.
   (No. 2013-1624—Submitted December 11, 2013—Decided June 19, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2013-023.
                               ____________________
        Per Curiam.
        {¶ 1} Respondent, Shawn Patrick Hooks of Dayton, Ohio, Attorney
Registration No. 0079100, was admitted to the practice of law in Ohio in 2005.
        {¶ 2} In April 2013, relator, Dayton Bar Association, filed a complaint
alleging that Hooks had violated the Rules of Professional Conduct by neglecting
a client’s legal matter, failing to reasonably communicate with the client, and
                            SUPREME COURT OF OHIO




failing to cooperate in the ensuing disciplinary investigation. A probable-cause
panel of the Board of Commissioners on Grievances and Discipline certified the
complaint to the board, and the secretary of the board appointed a panel to hear
the matter.
       {¶ 3} Hooks stipulated to the material facts of relator’s complaint and
admitted that his conduct violated Prof.Cond.R. 1.3 (requiring a lawyer to act with
reasonable diligence in representing a client), 1.4 (requiring a lawyer to
reasonably communicate with a client), and 8.1(b) (prohibiting a lawyer from
knowingly failing to respond to a demand for information by a disciplinary
authority during an investigation). The panel made findings of fact and agreed
that Hooks’s conduct violated Prof.Cond.R. 1.3 and 1.4. Based on Hooks’s
testimony, however, the panel recommended that the alleged violation of
Prof.Cond.R. 8.1 be dismissed. Citing just one aggravating factor and several
mitigating factors, the panel recommended that Hooks be suspended from the
practice of law for six months, all stayed on conditions. The board adopted the
findings and recommendations of the panel.
       {¶ 4} We adopt the board’s findings of fact and misconduct and agree that
a six-month suspension, stayed on conditions, is the appropriate sanction for
Hooks’s misconduct.
                                   Misconduct
       {¶ 5} Michael Staup retained Hooks in October 2011 to seek modification
of existing child-custody and child-support orders in Montgomery County, Ohio,
because the child who was the subject of the orders had come to reside with him.
       {¶ 6} Because Staup lived in Tennessee, all contact he had with Hooks
was by telephone, facsimile transmission, and e-mail.        He sent Hooks the
necessary paperwork and a retainer of $1,500 on November 14, 2011. In a
conversation about ten days later, Hooks acknowledged receipt of the documents
and retainer, requested copies of the child’s medical bills, and advised Staup that




                                        2
                                January Term, 2014




he would file the necessary pleadings after Thanksgiving. After the holiday,
Staup attempted to reach Hooks a number of times by telephone and e-mail. And
in early January 2012, Hooks told him that he was attending to the matter.
       {¶ 7} Staup constantly called and left messages for Hooks after that
because he had heard nothing and continued to pay $291 in child support each
month for the child who was then living with him. Having received no response,
he eventually filed a grievance with relator.
       {¶ 8} In September 2012, relator contacted Hooks and requested a copy of
Staup’s file. At that time, Hooks acknowledged that he represented Staup and
promised to provide a copy of Staup’s file to relator. Despite several additional
requests from relator, Hooks never provided a copy of the file.
       {¶ 9} Hooks admitted that by failing to file documents seeking to modify
Staup’s custody and child-support obligations, he failed to act with reasonable
diligence in violation of Prof.Cond.R. 1.3, that by failing to keep Staup
reasonably informed as to the status of his legal matter he violated Prof.Cond.R.
1.4, and that by failing to provide a copy of Staup’s file to relator on request he
violated Prof.Cond.R. 8.1. The board agreed that his conduct violated
Prof.Cond.R. 1.3 and 1.4. But it excused his failure to respond to the inquiry of
the first investigator assigned to the matter who was later replaced—a magistrate
who routinely presided over cases in which he appeared as an attorney—based on
his belief that she would step down, necessitating the appointment of a new
investigator. And although Hooks was unable to provide the file within the time
constraints imposed by relator, the board believed that Hooks had made a good-
faith effort to locate and produce the Staup file, which had been misplaced.
Therefore, the board recommended that the alleged violation of Prof.Cond.R. 8.1
be dismissed.
       {¶ 10} We adopt these findings of fact and misconduct and dismiss the
alleged violation of Prof.Cond.R. 8.1.



                                          3
                            SUPREME COURT OF OHIO




                                    Sanction
       {¶ 11} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.             In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 12} The board found one aggravating factor—that Hooks committed
multiple offenses—but noted that the offenses related to just one client and that
there was no evidence of a pattern of misconduct.         See BCGD Proc.Reg.
10(B)(1)(d). As mitigating factors, the board found that Hooks does not have a
prior disciplinary record, did not act with a dishonest or selfish motive, and has
accepted responsibility for his misconduct. See BCGD Proc.Reg. 10(B)(2)(a) and
(b).
       {¶ 13} Without making excuses for his misconduct, Hooks explained at
the disciplinary hearing that at the time of his misconduct, he was working at a
new firm with no support staff and was dealing with issues in a personal
relationship. He reported that since Staup filed his grievance, he and his law
partner had hired an assistant to ensure that client matters are handled promptly
and to better manage their client files. Hooks also acknowledged that he had been
charged with operating a vehicle while intoxicated in March 2011. He entered
into and successfully completed a diversion program that included an evaluation
for alcohol dependency, but reported that no follow-up care was required. Hooks
stated at the disciplinary hearing that he had sent a check to Staup the previous
week to refund Staup’s retainer.
       {¶ 14} The board recommends that Hooks be suspended from the practice
of law for six months, all stayed on the conditions that he (1) complete 12 hours




                                        4
                                  January Term, 2014




of continuing legal education in law-office management with instruction
regarding office organization, time and task management, and basic software aids
for case management, (2) submit to an evaluation by the Ohio Lawyers Assistance
Program (“OLAP”) and enter into any follow-up contract deemed necessary by
OLAP, (3) participate in a one-year mentoring program with a mentor approved
by relator, and (4) commit no further misconduct.
        {¶ 15} In    recommending       this       sanction,   the   board   patterned   its
consideration upon our analysis in Allen Cty. Bar Assn. v. Brown, 124 Ohio St.3d
530, 2010-Ohio-580, 925 N.E.2d 112. Brown had accepted retainers from two
separate clients, but failed to perform the contracted work. Id. at ¶ 3. She
repeatedly ignored her clients’ requests for information regarding the status of
their cases and did not refund their retainers until they initiated disciplinary
proceedings against her. Id. at ¶ 3-4. She attributed her misconduct to her
disorganization and her tendency to avoid problems rather than address them—a
response that the board believed signified a deeper problem, particularly in light
of the fact that she had twice rejected offers from her local bar association to
assist her with her practice difficulties. Id. at ¶ 5.
        {¶ 16} In determining that a one-year suspension, fully stayed on
conditions, was the appropriate sanction for Brown’s misconduct, we considered
four cases—one imposing a one-year stayed suspension and three imposing six-
month stayed suspensions. Id. at ¶ 13-19. In Cuyahoga Cty. Bar Assn. v. Poole,
120 Ohio St.3d 361, 2008-Ohio-6203, 899 N.E.2d 950, we imposed a one-year
suspension, stayed on conditions, for an attorney’s neglect of two client matters,
failure to reasonably communicate with clients, failure to refund their retainers
until the clients initiated disciplinary proceedings, and failure to cooperate in the
ensuing disciplinary investigation. In Cleveland Bar Assn. v. Norton, 116 Ohio
St.3d 226, 2007-Ohio-6038, 877 N.E.2d 964, we imposed a six-month
suspension, stayed on conditions, for a remorseful attorney’s neglect of two client



                                               5
                             SUPREME COURT OF OHIO




matters, failure to reasonably communicate with clients, and failure to cooperate
in disciplinary proceedings, upon a finding that his misconduct was due mainly to
poor organizational skills. In Cuyahoga Cty. Bar Assn. v. Sherman, 101 Ohio
St.3d 158, 2004-Ohio-340, 803 N.E.2d 398, we imposed a six-month stayed
suspension for neglect of a single client matter, failure to reasonably communicate
with the client, and failure to maintain client funds in a separate, identifiable bank
account. And in Dayton Bar Assn. v. Sebree, 96 Ohio St.3d 50, 2002-Ohio-2987,
770 N.E.2d 1009, we imposed a six-month stayed suspension for neglect and
failure to communicate with two clients that was attributable to a busy practice,
poor office procedures, and a lack of guidance.
       {¶ 17} Although Hooks’s misconduct affected just one client, while
Brown, Poole, Norton, and Sebree each involved a pattern of misconduct
affecting at least two clients, the conduct at issue here is comparable to the
conduct in those cases. Therefore, we agree that a six-month suspension, all
stayed on the conditions recommended by the board, is the appropriate sanction
for his misconduct.
       {¶ 18} Accordingly, Shawn Patrick Hooks is suspended from the practice
of law in Ohio for six months, all stayed on the conditions that he (1) complete 12
hours of continuing legal education in law-office management with instruction
regarding office organization, time and task management, and basic software aids
for case management before expiration of the six-month suspension, (2) submit to
an evaluation by OLAP within three months of the date of this order and enter
into and comply with any follow-up contract deemed necessary by OLAP, (3)
participate in a one-year mentoring program with a mentor approved by relator,
and (4) commit no further misconduct. If Hooks fails to comply with these
conditions, the stay will be lifted, and he will serve the entire six-month
suspension. Costs are taxed to Hooks.
                                                              Judgment accordingly.




                                          6
                              January Term, 2014




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Dianne F. Marx, for relator.
       Shawn Patrick Hooks, pro se.
                         _________________________




                                      7